***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        IN RE DELILAH G.*
                            (AC 45058)
                 Bright, C. J., and Elgo and DiPentima, Js.

                                   Syllabus

The respondent mother appealed to this court from the judgment of the
    trial court terminating her parental rights with respect to her minor
    daughter, D. The petitioner father and the mother had married while
    he was in the United States Navy in California. After his deployment to
    the east coast, he and the mother divorced in 2014, and the mother was
    granted physical custody of D and the father was granted visitation
    rights. After a separate custody trial in the District of Columbia, the
    court granted the father physical custody of D and visitation rights to
    the mother. In 2015, after the father married S, a court in Maryland
    modified the custody and visitation order, permitting the father to move
    to Connecticut. The mother’s last visit with D occurred in 2017, before
    the father moved to Connecticut and the mother moved back to Califor-
    nia. Twice while the father, S and D lived in Connecticut, the Navy
    deployed him for periods of approximately six months at sea, which
    the mother claimed interfered with her ability to establish a relationship
    with D. In 2018, D began behavioral health treatment with L, an advanced
    practice registered nurse. In March, 2018, the Superior Court in Norwich
    held a hearing on a motion the father had filed to modify the Maryland
    custody and visitation order. After a hearing, which the mother did not
    attend, the court ordered that the father would maintain sole legal and
    physical custody of D and that the mother would be permitted to visit
    D at the father’s discretion upon proof of substance abuse counseling,
    completion of a parenting course and reunification therapy. The father
    then filed a petition to terminate the mother’s parental rights with respect
    to D on, inter alia, the statutory (§ 45a-717 (g) (2) (C)) ground that
    she had no ongoing parent-child relationship with D. Prior to trial, the
    Department of Children and Families completed a social study in which
    it recommended termination of the mother’s parental rights. The trial
    court, in terminating the mother’s parental rights, found that D, who
    was nine years old at the time of the termination hearing, did not have
    any present positive memories of her mother, whom she referred to at
    times as her ‘‘other mother,’’ her grandmother and her father’s sister,
    and that D’s memories of her mother did not involve pleasant things,
    which included her memory that the mother had pushed the father down
    some stairs. The trial court further concluded that the interference
    exception to the ongoing parent-child relationship ground for termina-
    tion of parental rights was inapplicable and that the mother had made
    minimal efforts to maintain a relationship with D. On appeal, the mother
    claimed, inter alia, that the trial court, in concluding that she had no
    ongoing parent-child relationship with D, failed to consider the father’s
    interference with the development of that relationship and D’s positive
    feelings toward her. Held:
1. The respondent mother could not prevail on her claim that the trial court
    improperly concluded that the petitioner father had established the
    ground of no ongoing parent-child relationship by clear and convincing
    evidence: the cumulative effect of the evidence was sufficient to justify
    the trial court’s determinations that D had no present, positive memories
    of the respondent mother and, thus, that there was no ongoing parent-
    child relationship between them; moreover, contrary to the mother’s
    assertion that D had many present, positive memories of her, including
    that D referred to the mother as her other mother, that she spoke with
    the mother on S’s phone when she was six years old, that D sometimes
    discussed with L her memories of the mother, but with no contexts or
    time frames, and that D stated that one time the mother gave her a lot
    of toys, that evidence could not be construed as evidence of present
    memories or feelings that was positive in nature, especially as there
    was evidence that the mother gave D the toys after she had hit D in
    the mouth with a hairbrush.
2. The trial court properly determined that the respondent mother failed to
    establish that the actions of the petitioner father rendered inevitable
    her lack of a relationship with D: contrary to the mother’s contention,
    the 2018 court order did not bar her from visiting with D but, rather,
    permitted visitation at the father’s discretion upon proof that she had
    completed substance abuse counseling, a parenting course and reunifica-
    tion therapy, the court order did not preclude the mother from speaking
    with D by phone or mailing her letters or gifts, and the mother produced
    no credible evidence that she had engaged in the services prescribed
    in the court’s order or that she sought to modify the court order before
    the filing of the termination of parental rights petition; moreover, the
    father’s insistence that she abide by the court’s orders, his refusal to
    let her visit D when she did not adhere to the court-ordered visitation
    schedule, and his deployments at sea and their effects on the mother’s
    ability to visit with D, which the court considered, did not constitute
    interference with her relationship with D; furthermore, the mother pre-
    sented no evidence regarding the quality and nature of her relationship
    with D before the father’s alleged interference, and she made minimal
    effort to maintain a relationship with D, as she had custody of her for
    the first three years of her life, court-ordered visitation in the years
    since the original judgment transferred custody to the father, and the
    opportunity to maintain contact and a relationship with D through phone
    calls, letters and gifts.
3. The evidence was sufficient to support the trial court’s conclusion that
    allowing further time for the reestablishment of a parent-child relation-
    ship between D and the respondent mother would be detrimental to
    D’s best interests: the court did not improperly rely on L’s statement,
    as the mother claimed, that D could experience emotional distress if
    she had contact with her mother, as the court was entitled to give great
    weight to the statements of professionals such as L, other evidence such
    as the department’s social study supported the court’s determination,
    and the court already had found that D had no relationship with her
    mother; moreover, D had negative memories of or feelings toward her
    mother, who presented no evidence that she ever engaged in the services
    prescribed in the court’s 2018 visitation order or sought to modify that
    order and the evidence showed that the mother had hit D and pushed
    the petitioner father down some stairs; furthermore, the evidence
    showed that D had lived with her father and S since they married, and
    that her father and S, whom D referred to as her mother, were meeting
    her needs.
        Argued February 28—officially released August 24, 2022**

                            Procedural History

   Petition by the father to terminate the parental rights
of the respondent mother with respect to their minor
child, brought to the New London Regional Children’s
Probate Court and transferred to the Superior Court in
the judicial district of New London, Juvenile Matters
at Waterford, where the petition was withdrawn in part;
thereafter, the case was tried to the court, Hoffman, J.;
judgment terminating the respondent mother’s parental
rights, from which the respondent mother appealed to
this court. Affirmed.
  Benjamin M. Wattenmaker, assigned counsel, for the
appellant (respondent mother).
  Matthew C. Eagan, assigned counsel, for the appellee
(petitioner).
                          Opinion

   ELGO, J. The respondent mother, Amanda L., appeals
from the judgment of the trial court granting the petition
of the petitioner father, Juan G., to terminate her paren-
tal rights with respect to her minor daughter, Delilah
G. On appeal, the respondent claims that the court
improperly determined that (1) there was no ongoing
parent-child relationship between her and Delilah pur-
suant to General Statutes § 45a-717 (g) (2) (C)1 and (2)
she had abandoned Delilah pursuant to § 45a-717 (g)
(2) (A). We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the respondent’s appeal. The petitioner and the
respondent met in 2010 in Norfolk, Virginia. In the
spring of 2011, the petitioner learned that the respon-
dent was pregnant with Delilah. At the time, the peti-
tioner, who had enlisted in the United States Navy in
November, 2007, was preparing to move to California
due to a military relocation. In August, 2011, the peti-
tioner moved to San Diego, California, in accordance
with the orders he had received from the Navy. Delilah
was born in December, 2011, in Oregon while the peti-
tioner was deployed. When the petitioner completed
his deployment in March, 2012, he visited the respon-
dent and Delilah in Oregon. Shortly thereafter, in May,
2012, the respondent2 and the petitioner married.3 The
respondent and Delilah then moved to San Diego to live
with the petitioner. When the petitioner was deployed
to the east coast in August, 2013, the family relocated
to the Washington, D.C., area.
   Throughout their marriage, the respondent and the
petitioner’s relationship was filled with ongoing prob-
lems and domestic violence. In May, 2014, the parties
divorced. At that time, Delilah was approximately two
and one-half years old. While the divorce was pending,
the respondent had physical custody of Delilah and the
petitioner had visitation time with Delilah. Later in 2014,
a separate custody trial took place. The Superior Court
of the District of Columbia issued a custody order on
November 14, 2014, granting the petitioner physical cus-
tody of Delilah and providing the respondent with visita-
tion rights. At the time the petitioner was granted physi-
cal custody of Delilah, she was almost three years old.
  Thereafter, on October 9, 2015, both parties agreed
to modify the custody and visitation order. Pursuant
to the parties’ agreement, and based on the evidence
presented, on October 14, 2015, the Superior Court of
the District of Columbia ordered that ‘‘the [respondent]
shall have visitation with the minor child on alternate
weekends. [The respondent] shall pick up the minor
child from her school at the end of the school day on
Fridays and drop off the minor child on Sundays at 6
p.m. at the visitor’s center on [the] base . . . . [I]f [the
respondent’s] visitation with the minor child coincides
with a Monday holiday, the minor child shall remain
with [the respondent] during the Monday holiday. [The
respondent] shall drop off the minor child on Monday
at 6 p.m. at the visitor’s center on [the] base . . . .’’
(Footnote omitted.) At the time this order was issued,
Delilah was almost four years old.
  In 2015, the petitioner married Sara G., who has four
children from a previous marriage. The petitioner and
Sara G. also have two children from their marriage.
   On September 29, 2016, when Delilah was almost five
years old, the Circuit Court for Prince George’s County,
Maryland, modified the previous visitation order. The
order prescribed that, ‘‘during every even number of
years, [the respondent] will have the child during
Thanksgiving, and Thanksgiving will be defined as Tues-
day evening to Sunday evening . . . . [D]uring every
odd number of years, [the respondent] will have the
child from December 23 to December 30 . . . . [D]ur-
ing the summer, the [respondent] will have the child
from the last week of June until the second week of
August . . . . [T]he [petitioner] shall have the child on
Father’s Day weekend, and the [respondent] shall have
the child on Mother’s Day weekend . . . .’’ The order
also permitted the petitioner to relocate to Connecticut.
Specifically, the court order provided that the petitioner
‘‘shall have permission to relocate to Connecticut, and
after [he] has relocated, the [respondent] will have visi-
tation with the minor child, Delilah . . . any three day
weekend (no school) . . . .’’ The order also stated that,
‘‘[u]ntil the [petitioner] deploys or relocates out of state,
the [respondent] will maintain every other weekend
visitation . . . . [A]fter relocation, the [respondent] is
responsible for the pickup of the child and the [peti-
tioner] is responsible for the return of the child . . . .’’
Thus, the petitioner maintained custody of Delilah while
the respondent maintained visitation rights.
  The respondent’s last in-person visit with Delilah
occurred in February, 2017, before the petitioner moved
to Connecticut in March of that year. At the time of
that last in-person visit, Delilah was five years old. The
respondent continued to live in the Washington, D.C.,
area until the spring of 2018, at which point she moved
back to California.
  Delilah currently resides with the petitioner, her step-
mother, Sara G., and her seven siblings in Connecticut.
She has received behavioral health treatment from Amy
Lane, an advanced practice registered nurse, since 2018.
Since moving to Connecticut, the petitioner has been
deployed twice—once in 2017 and once in 2019—both
times for a period of approximately six months.
   In February, 2018, the petitioner filed a motion in
Connecticut for modification of the custody and visita-
tion order. A hearing on the motion was held at the
Superior Court in the judicial district of New London
at Norwich on March 29, 2018,4 at which the respondent
was not present.5 In a written order, the court found
that the respondent had actual notice of the proceeding
but had elected not to appear. The court ordered that
‘‘[the petitioner] shall maintain sole legal and physical
custody of the minor child Delilah . . . . [The respon-
dent] shall have access at the [petitioner’s] discretion
following proof of substance abuse counseling, comple-
tion of a parenting course and reunification therapy.’’
When this court order was issued, Delilah was six
years old.
   On March 25, 2019, the petitioner filed the petition
to terminate the parental rights of the respondent in
the New London Regional Children’s Probate Court. At
the time the petition was filed, Delilah was seven years
old. In the petition, the petitioner alleged: (1) no ongoing
parent-child relationship existed between the respon-
dent and Delilah pursuant to § 45a-717 (g) (2) (C); (2)
the respondent had abandoned Delilah pursuant to
§ 45a-717 (g) (2) (A); and (3) the respondent had failed
to rehabilitate herself pursuant to § 45a-717 (g) (2)
(D) (i).
   A Probate Court study for termination of parental
rights (study) was completed on June 13, 2019, by Mar-
cus Hilario, a social worker for the Department of Chil-
dren and Families (department). The study recom-
mended that the parental rights of the respondent be
terminated with respect to Delilah. On January 14, 2020,
Hilario completed an addendum to the study (adden-
dum). The addendum also recommended that the
respondent’s parental rights be terminated.
   The petition was transferred to the Superior Court
for Juvenile Matters at Waterford. The respondent con-
tested the petition, and a trial was held on April 1, 2021.6
Delilah was nine years old at the time of trial. At the
start of trial, counsel for the petitioner withdrew the
failure to rehabilitate ground. The court then heard
testimony from the petitioner, the respondent, Sara G.,
and Hilario. Six exhibits were entered into evidence
by the petitioner, and five exhibits were entered into
evidence by the respondent.7
  In its memorandum of decision dated July 28, 2021,
the court found that the petitioner had proven, by clear
and convincing evidence, the grounds of no ongoing
parent-child relationship pursuant to § 45a-717 (g) (2)
(C) and abandonment pursuant to § 45a-717 (g) (2) (A).
The court, thus, terminated the parental rights of the
respondent as to Delilah, and this appeal followed.
  On appeal, the respondent claims that the court
improperly determined that (1) there was no ongoing
parent-child relationship between her and Delilah pur-
suant to § 45a-717 (g) (2) (C); and (2) she had aban-
doned Delilah pursuant to § 45a-717 (g) (2) (A).
  Before considering those claims, we begin by setting
forth the legal principles and standards of review that
govern our analysis. ‘‘[Section] 45a-715 (a) (2) permits
a child’s guardian, among others, to petition the Probate
Court to terminate the parental rights of that child’s
parent(s). In order to terminate a parent’s parental
rights under § 45a-717, the petitioner is required to
prove, by clear and convincing evidence, that any one
of the seven grounds for termination delineated in § 45a-
717 (g) (2) exists and that termination is in the best
interest of the child. . . . Those seven grounds are:
abandonment, acts of parental commission or omission,
no ongoing parent-child relationship, neglect/abuse,
failure to rehabilitate, causing the death of another
child, or committing a sexual assault that results in the
conception of the child.’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) In re Jacob
W., 178 Conn. App. 195, 203–204, 172 A.3d 1274 (2017),
aff’d, 330 Conn. 744, 200 A.3d 1091 (2019).
   ‘‘Nonconsensual termination proceedings involve a
two step process: an adjudicatory phase and a disposi-
tional phase. . . . In the adjudicatory phase, the trial
court determines whether one of the statutory grounds
for termination of parental rights exists by clear and
convincing evidence. . . . If the trial court determines
that a statutory ground for termination exists, it pro-
ceeds to the dispositional phase. In the dispositional
phase, the trial court determines whether the termina-
tion of parental rights is in the best interests of the
child. . . . The dispositional phase, like its adjudica-
tory cousin, also must be supported on the basis of clear
and convincing evidence.’’ (Citations omitted; internal
quotation marks omitted.) In re Alissa N., 56 Conn.
App. 203, 207–208, 742 A.2d 415 (1999), cert. denied,
252 Conn. 932, 746 A.2d 791 (2000). Section 45a-717 (i)
requires the court, in all cases except those in which
termination is based on consent, in determining
whether termination is in the child’s best interest, to
consider and make written findings regarding six sepa-
rate factors.8
   Our Supreme Court has cautioned that, ‘‘[i]n interpre-
ting the parameters of [§ 45a-717 (g)], we must be mind-
ful of what is at stake. [T]he termination of parental
rights is defined, in [what is now General Statutes § 45a-
707 (8)], as the complete severance by court order of the
legal relationship, with all its rights and responsibilities,
between the child and [the] parent . . . . It is, accord-
ingly, a most serious and sensitive judicial action. . . .
Although the severance of the parent-child relationship
may be required under some circumstances, the United
States Supreme Court has repeatedly held that the inter-
est of parents in their children is a fundamental constitu-
tional right that undeniably warrants deference and,
absent a powerful countervailing interest, protection.’’
(Internal quotation marks omitted.) In re Jacob W., 330
Conn. 744, 756, 200 A.3d 1091 (2019); see also In re
Juvenile Appeal (83-CD), 189 Conn. 276, 295, 455 A.2d
1313 (1983) (noting that ‘‘it is both a fundamental right
and the policy of this state to maintain the integrity of
the family’’). ‘‘Termination of parental rights does not
follow automatically from parental conduct justifying
the removal of custody. The fundamental liberty inter-
est of natural parents in the care, custody, and manage-
ment of their child does not evaporate simply because
they have not been model parents or have lost tempo-
rary custody of their child to the [s]tate. Even when
blood relationships are strained, parents retain a vital
interest in preventing the irretrievable destruction of
their family life.’’ (Internal quotation marks omitted.)
In re Jessica M., 217 Conn. 459, 465, 586 A.2d 597 (1991).
   ‘‘Section [45a-717 (g)] carefully sets out . . . [the]
situations that, in the judgment of the legislature, consti-
tute countervailing interests sufficiently powerful to
justify the termination of parental rights in the absence
of consent.’’ (Internal quotation marks omitted.) In re
Oreoluwa O., 321 Conn. 523, 532, 139 A.3d 674 (2016).
‘‘[The petitioner], in petitioning to terminate those
rights, must allege and prove [by clear and convincing
evidence] one or more of the statutory grounds.’’ (Inter-
nal quotation marks omitted.) In re Michael M., 29
Conn. App. 112, 118, 614 A.2d 832 (1992). ‘‘Clear and
convincing proof is a demanding standard denot[ing] a
degree of belief that lies between the belief that is
required to find the truth or existence of the [fact in
issue] in an ordinary civil action and the belief that is
required to find guilt in a criminal prosecution. . . .
[The burden] is sustained if evidence induces in the
mind of the trier a reasonable belief that the facts
asserted are highly probably true, that the probability
that they are true or exist is substantially greater than
the probability that they are false or do not exist.’’
(Internal quotation marks omitted.) In re Carla C., 167
Conn. App. 248, 258, 143 A.3d 677 (2016). ‘‘In contrast
to custody proceedings, in which the best interests of
the child are always the paramount consideration and
in fact usually dictate the outcome, in termination pro-
ceedings the statutory criteria must be met before termi-
nation can be accomplished and adoption proceedings
begun.’’ (Internal quotation marks omitted.) In re
Michael M., supra, 118.
   On appeal, we review the court’s conclusion that a
ground for termination of parental rights has been
proven for sufficiency of the evidence. See, e.g., In
re Tresin J., 334 Conn. 314, 322, 222 A.3d 83 (2019)
(‘‘Although the trial court’s subordinate factual findings
are reviewable only for clear error, the court’s ultimate
conclusion that a ground for termination of parental
rights has been proven presents a question of eviden-
tiary sufficiency. . . . That conclusion is drawn from
both the court’s factual findings and its weighing of the
facts in considering whether the statutory ground has
been satisfied. . . . On review, we must determine
whether the trial court could have reasonably con-
cluded, upon the facts established and the reasonable
inferences drawn therefrom, that the cumulative effect
of the evidence was sufficient to justify its [ultimate
conclusion]. . . . When applying this standard, we
construe the evidence in a manner most favorable to
sustaining the judgment of the trial court.’’ (Internal
quotation marks omitted.)); see also In re Mariana A.,
181 Conn. App. 415, 428, 186 A.3d 83 (2018) (‘‘In an
appeal from the granting of a petition [to terminate
parental rights], our Supreme Court has indicated that
the court’s ultimate conclusion as to whether a ground
for termination of parental rights has been proven pre-
sents a question of evidentiary sufficiency. . . . Thus,
in reviewing the granting of a petition, we must deter-
mine whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion].’’ (Citations omitted; internal quota-
tion marks omitted.)).
  To the extent we are required to construe the terms
of a ground for termination of parental rights or its
applicability to the facts of the case, however, our
review is plenary. See, e.g., In re Tresin J., supra, 334
Conn. 322; see also In re November H., 202 Conn. App.
106, 132, 243 A.3d 839 (2020) (‘‘[t]he applicability of
the interference exception under the facts of this case
presents a question of law over which we exercise ple-
nary review’’).
   Last, to the extent that we are required to review
the court’s subordinate factual findings, we apply the
clearly erroneous standard of review. See, e.g., In re
Jacob W., supra, 330 Conn. 754 (explaining that applica-
ble standard of review for subordinate factual findings
is clear error). ‘‘A [subordinate factual] finding is clearly
erroneous when either there is no evidence in the record
to support it, or the reviewing court is left with the
definite and firm conviction that a mistake has been
made. . . . [G]reat weight is given to the judgment of
the trial court because of [the trial court’s] opportunity
to observe the parties and the evidence. . . . [An appel-
late court does] not examine the record to determine
whether the trier of fact could have reached a conclu-
sion other than the one reached. . . . [Rather] every
reasonable presumption is made in favor of the trial
court’s ruling.’’ (Internal quotation marks omitted.) In
re November H., supra, 202 Conn. App. 123. With these
legal principles in mind, we turn to the respondent’s
claims.
  The respondent claims that there is insufficient evi-
dence in the record to support the court’s conclusion
that there was no ongoing parent-child relationship
between her and Delilah pursuant to § 45a-717 (g) (2)
(C). Specifically, the respondent claims that the court
improperly concluded that the petitioner had estab-
lished the ground of no ongoing parent-child relation-
ship by clear and convincing evidence because (1) Deli-
lah has present positive memories of her, (2) the
petitioner interfered with her relationship with Delilah,
and (3) allowing additional time for the reestablishment
of the parent-child relationship would not be detrimen-
tal to Delilah’s best interests. We address each of the
respondent’s claims in turn.9
                             I
   We begin with the respondent’s claim that the court
improperly granted the petition to terminate her paren-
tal rights pursuant to § 45a-717 (g) (2) (C) because Deli-
lah has present positive memories of her.
   The following additional procedural history is rele-
vant to our resolution of the respondent’s claim. Evi-
dence relating to whether Delilah has present positive
memories of the respondent was presented at trial. This
evidence includes the testimony of Hilario, the peti-
tioner, Sara G., and two exhibits—the study and adden-
dum—both composed by Hilario.
  At trial, Hilario testified as to his interactions with
Delilah. Hilario had interviewed Delilah alone on two
separate occasions—once in preparation for composing
the study and again in preparation for composing the
addendum. According to Hilario, Delilah ‘‘had very few
memories of [the respondent].’’ At trial, when asked
whether Delilah had made any statements regarding
any positive memories of the respondent, Hilario
responded, ‘‘[n]o.’’
   In the study, Hilario reported that he conducted a
visit to Delilah’s home on May 29, 2019. During this visit,
he conducted an interview of Delilah alone. Consistent
with his trial testimony, Hilario noted in his study that,
during the interview, ‘‘Delilah referred to [the respon-
dent] as her father’s sister. Delilah reported that she
saw [the respondent] a long time ago, but could not
remember a time frame. Delilah indicated that [the
respondent] was mean and one time pushed [the peti-
tioner] down some stairs. Delilah stated that she could
not remember other mean things that [the respondent]
did.’’ Hilario also had spoken with Delilah’s counselor,
Lane, on June 10, 2019, in preparation for composing
the study. According to the study, ‘‘Lane indicated that
Delilah briefly stated that [the respondent] hit her in
the face with a hairbrush, however, Delilah did not
disclose any further details and did not have a time
frame as to when this happened.’’ Hilario testified at
trial that Lane had informed him that ‘‘Delilah had some
memories of [the respondent], I believe, like getting hit
in the face with a brush . . . .’’
  During Hilario’s second interview with Delilah, the
two again discussed the respondent. When Hilario
asked Delilah if she knew who the respondent was, the
addendum notes that Delilah stated that ‘‘[the respon-
dent] is my other mother.’’ (Internal quotation marks
omitted.) Hilario wrote in the addendum, ‘‘Delilah
reported that [the respondent] pushed [the petitioner]
down a flight of stairs but did not have a time frame
as to when this incident occurred. Delilah also stated
that [the respondent] gave her a lot of toys and a bloody
something when she was a baby. Delilah did not provide
further details as to what the bloody something was.
Delilah stated that she last spoke to [the respondent]
when she was six years old on mommy’s phone (refer-
ring to [Sara G.]). Delilah did not have a time frame
as to when she last visited with [the respondent] but
indicated that [she] lived in another state.’’ (Internal
quotation marks omitted.) Hilario testified at trial that
Delilah ‘‘remembered [the respondent] giving her a
bloody something but then had no details after that.’’
The addendum further stated that Lane had reported
to Hilario that Delilah does not discuss the respondent
with her. According to Hilario’s testimony, ‘‘[Lane]
reported that the topic of [the respondent] was not
discussed.’’
   The petitioner also testified at trial. According to his
testimony, while he and the respondent were living in
San Diego, the respondent had pushed him down a
flight of stairs in the presence of Delilah. Sara G. also
testified at trial. She averred that, during one therapy
session in which she was present, Delilah told her thera-
pist that ‘‘[the respondent] was mean to her, and that
[the respondent] had hit her in the mouth with [a] hair-
brush and made her mouth bleed and then took her to
the store to buy her toys. And then, after that incident,
she refused to talk about anything related to [the
respondent].’’
   The petitioner further testified that, after he moved
with Delilah to Connecticut in 2017, ‘‘[t]here was one
phone call in which [the respondent] spoke with Deli-
lah, and it was for approximately thirty seconds.’’ At
the time, the petitioner was on deployment, and so the
phone call was facilitated by Sara G. The petitioner
testified that, while he was deployed, he would leave
a cell phone at his home and Sara G. would check the
phone at least once a week. The petitioner testified that,
on one occasion, Sara G. had allowed the respondent
to speak by phone with Delilah in a call that lasted
for thirty seconds. The petitioner testified that the call
lasted only thirty seconds because ‘‘Delilah did not
know who she was talking to and, after a brief conversa-
tion, said okay, goodbye grandma or I love you, too,
grandma.’’ Sara G. similarly reported that, after the
respondent had sent a text message to the petitioner’s
phone on Delilah’s birthday requesting to speak with
Delilah, the respondent and Delilah spoke by phone for
thirty seconds. When asked why the phone call was so
short, Sara G. testified: ‘‘I couldn’t tell you why. I gave
the phone to Delilah. [The respondent] told her happy
birthday and that she loved her, and—then Delilah said
goodbye, and at the end of the phone call she said, I
love you, grandma, and handed the phone back.’’
   On the basis of the evidence presented at trial, the
court found the following facts in its memorandum of
decision: ‘‘Delilah refers to [the respondent] as her
‘other mother.’ Delilah reported [that] she remembers
[the respondent] pushing [the petitioner] down a flight
of stairs but does not have a time frame and that [the
respondent] gave her a lot of toys and a ‘bloody some-
thing’ when she was a baby. Delilah also remembers
talking to [the respondent] on ‘mommy’s phone,’ refer-
ring to Sara G.’s phone, when she was six years old.
Delilah ended the call saying goodbye to ‘grammy.’ . . .
Delilah has not had an in-person visit with [the respon-
dent] since 2017, and therefore no relationship that
ordinarily develops as a result of the parent having met
the physical, emotional, moral and educational needs of
the child. Delilah does not recognize [the respondent’s]
voice on the phone and refers to her as her ‘other
mother.’ Delilah has no relationship with [the respon-
dent].’’ On the basis of these factual findings, the court
concluded that ‘‘Delilah has no present positive memo-
ries of [the respondent], and her memories are not of
pleasant things.’’
  On appeal, the respondent contends that there is
insufficient evidence in the record to support the court’s
conclusion that Delilah does not have present positive
memories of the respondent. We disagree.
   Section 45a-717 (g) provides in relevant part: ‘‘[T]he
court may approve a petition terminating the parental
rights . . . if it finds, upon clear and convincing evi-
dence, that (1) the termination is in the best interest
of the child, and (2) . . . (C) there is no ongoing parent-
child relationship which is defined as the relationship
that ordinarily develops as a result of a parent having
met on a continuing, day-to-day basis the physical, emo-
tional, moral and educational needs of the child and to
allow further time for the establishment or reestablish-
ment of the parent-child relationship would be detri-
mental to the best interests of the child . . . .’’ Our
Supreme Court has ‘‘explained that the inquiry under
§ 45a-717 (g) (2) (C) is a two step process. First, the
court must determine whether the petitioner has proven
the lack of an ongoing parent-child relationship. Only
if the court answers that question in the affirmative
may it turn to the second part of the inquiry, namely,
whether allowance of further time for the establishment
or reestablishment of the relationship would be con-
trary to the child’s best interests.’’ (Internal quotation
marks omitted.) In re Jacob W., supra, 330 Conn. 755.
   This statutory ground for termination of an individu-
al’s parental rights was created via No. 74-164, § 6, of
the 1974 Public Acts (P.A. 74-164) and was intended to
be a ‘‘no-fault’’ statutory ground for termination. See
In re Juvenile Appeal (Anonymous), 177 Conn. 648,
669, 420 A.2d 875 (1979) (referring to no ongoing parent-
child relationship ground for termination of parental
rights as ‘‘ ‘no-fault’ statutory ground’’); see also In re
Juvenile Appeal (Anonymous), 181 Conn. 638, 645, 436
A.2d 290 (1980) (‘‘[i]t is clear that the legislature
intended that even without fault on the part of the
parent a child should be able to be freed for adoption
where there is no ongoing child-parent relationship and
where the period of time predictably necessary to estab-
lish or reestablish a parent-child relationship with the
natural parent would be detrimental to the child’s best
interest’’). The prior version of the statute, enacted into
law by No. 73-156, § 7, of the 1973 Public Acts, allowed
petitions for the termination of parental rights to be
filed in the Probate Court, in the absence of consent,
based only on certain ‘‘fault’’ grounds such as abandon-
ment, neglect, or physical or mental disability. Probate
Judge Glenn Knierim, head of the committee of probate
judges and clerks, and a representative of the then Wel-
fare Department, drafted P.A. 74-164. Judge Knierim
explained at the March 19, 1974 hearing before the
legislature’s Joint Standing Committee on the Judiciary
that the no ongoing parent-child relationship ground
for termination ‘‘allows [a] judge to terminate parental
rights if [the court] believes that no parent/child rela-
tionship exists and [that] to allow time to [develop]
such a relationship would be detrimental [to] the child.’’
Conn. Joint Standing Committee Hearings, Judiciary,
1974 Sess., p. 195, remarks of Judge Knierim.
   Since its creation in 1974, this statutory ground for
termination ‘‘has evolved in light of a sparse legislative
history . . . .’’ (Internal quotation marks omitted.) In
re Jacob W., supra, 178 Conn. App. 208. ‘‘In its interpreta-
tion of the language of § 45a-717 (g) (2) (C), this court
has been careful to avoid placing insurmountable bur-
den[s] on noncustodial parents. . . . Because of that
concern, [our Supreme Court has] explicitly rejected a
literal interpretation of the statute, which defines the
relationship as one that ordinarily develops as a result
of a parent having met on a continuing, day-to-day basis
the physical, emotional, moral and educational needs
of the child . . . .’’ (Internal quotation marks omitted.)
In re Jacob W., supra, 330 Conn. 757. Rather, our
Supreme Court has explained that ‘‘[i]t is reasonable
to read the language of ‘no ongoing parent-child rela-
tionship’ to contemplate a situation in which, regardless
of fault, a child either has never known his or her par-
ents, so that no relationship has ever developed
between them, or has definitively lost that relationship,
so that despite its former existence it has now been
completely displaced. In either case the . . . question
is whether the child has no present memories or feelings
for the natural parent.’’10 In re Juvenile Appeal (Anony-
mous), supra, 177 Conn. 670.
   The term ‘‘for,’’ as used in the phrase ‘‘present memo-
ries or feelings for the natural parent,’’ has been inter-
preted to mean ‘‘what is said or felt in favor of someone
or something: pro.’’ (Internal quotation marks omitted.)
In re Juvenile Appeal (84-6), 2 Conn. App. 705, 709,
483 A.2d 1101 (1984), cert. denied, 195 Conn. 801, 487
A.2d 564 (1985). Thus, ‘‘the phrase ‘feelings for the natu-
ral parent’ refers to feelings of a positive nature. It does
not encompass . . . extreme, psychologically corro-
sive and destructive feelings . . . .’’ Id.; see also In
re Jessica M., supra, 217 Conn. 470 (‘‘[T]he standard
contemplates a relationship that has some positive attri-
butes. It is not unlikely that most parent-child relation-
ships in which state intervention is required, including
custody disputes incidental to divorce, will exhibit signs
of strain. While evidence of a child’s ambivalent feelings
toward a noncustodial parent would not alone justify
a finding that no ongoing parent-child relationship
exists, it is nevertheless reasonable to construe this
statutory ground for termination to require a finding
that no positive emotional aspects of the relationship
survive.’’ (Internal quotation marks omitted.)).
    Thus, our case law makes clear that the test for
determining whether an ongoing parent-child relation-
ship exists is whether the ‘‘child [has] some present
memories or feelings for the natural parent that are
positive in nature.’’ (Internal quotation marks omitted.)
Id., 469; see also In re Tresin J., supra, 334 Conn. 325
(‘‘[t]he ultimate question is whether the child has some
present memories or feelings for the natural parent
that are positive in nature’’ (emphasis omitted; internal
quotation marks omitted)); In re Jacob W., supra, 330
Conn. 757 (same); In re Emily S., Superior Court, judi-
cial district of New Britain, Juvenile Matters, Docket
No. CP-18-012507-A (April 22, 2001) (same) (reprinted
at 210 Conn. App. 585, 613, 270 A.3d 819), aff’d, 210
Conn. App. 581, 270 A.3d 797, cert. denied, 342 Conn.
911, 271 A.3d 1039 (2022). ‘‘[T]he . . . question is
whether the child has no present [positive] memories
or feelings for the natural parent.’’ (Internal quotation
marks omitted.) In re Carla C., supra, 167 Conn. App.
266; see also In re Jonathon G., 63 Conn. App. 516, 525,
777 A.2d 695 (2001) (‘‘[f]eelings for the natural parent
connotes feelings of a positive nature only’’ (internal
quotation marks omitted)); In re John G., 56 Conn. App.
12, 23, 740 A.2d 496 (1999) (same); In re Tabitha T.,
51 Conn. App. 595, 602, 722 A.2d 1232 (1999) (same);
In re Kezia M., 33 Conn. App. 12, 21, 632 A.2d 1122
(same), cert. denied, 228 Conn. 915, 636 A.2d 847 (1993).
   Our Supreme Court has also clarified that ‘‘[d]ay-to-
day absence alone . . . is insufficient to support a find-
ing of no ongoing parent-child relationship’’ and has
‘‘rejected the notion that termination may be predicated
on the lack of a meaningful relationship, [because] the
statute requires that there be no relationship.’’ (Citation
omitted; emphasis in original; internal quotation marks
omitted.) In re Jacob W., supra, 330 Conn. 757–58. It
thus follows that, ‘‘evidence of a troubled parent-child
relationship [is], without more, insufficient to justify
termination on the basis of no ongoing parent-child
relationship . . . .’’ (Internal quotation marks omit-
ted.) In re Jessica M., supra, 217 Conn. 469–70; see also
In re Juvenile Appeal (Anonymous), supra, 177 Conn.
671 (‘‘[t]he statute does not authorize the termination
of parental rights upon a showing of a troubled relation-
ship, but only upon a showing of no relationship’’).
   The statute also does not authorize a court to termi-
nate parental rights simply because the biological par-
ent is not the ‘‘psychological parent’’ of the child, as
such authorization would place an insurmountable bur-
den on noncustodial parents. See In re Jessica M.,
supra, 217 Conn. 470 (‘‘If a court were authorized to find
that day-to-day absence alone proved that no ongoing
parent child relationship existed, a parent whose child
needed a temporary placement would otherwise have
to consider the risk that his or her parental rights might
be terminated if the guardian subsequently wished to
adopt. Such a standard for termination would create
an incentive for a parent to yield temporary custody to
a stranger rather than to an interested relative who
might develop a strong bond with the child. Creating a
disincentive for a parent to choose the guardian most
likely to love and protect the child while the parent
was unable to provide daily care would contravene the
state’s interests in protecting both family integrity and
the best interests of the child.’’ (Footnote omitted; inter-
nal quotation marks omitted.)); In re Juvenile Appeal
(Anonymous), supra, 177 Conn. 675 (‘‘The fact that the
child may have established a loving relationship with
someone besides [the parent] does not prove the
absence of a [parent-child] relationship. It is insufficient
to prove that the child has developed emotional ties
with another person. Certainly children from two-par-
ent homes may have two psychological parents; even
children whose parents are divorced may retain close
emotional ties to both, although the relationship to one
is maintained solely through visitation. . . . The stat-
ute, however, quite clearly does not authorize termina-
tion upon a showing of no meaningful relationship, but
rather requires that there be no relationship.’’ (Empha-
sis omitted; internal quotation marks omitted.)).
  As to noncustodial parents, our Supreme Court has
emphasized that ‘‘[t]he evidence regarding the nature
of the respondent’s relationship with [the] child at the
time of the termination hearing must be reviewed in
the light of the circumstances under which visitation
had been permitted.’’ In re Jessica M., supra, 217 Conn.
473. The fact that a noncustodial parent has had some
contact with the child, however, does not ‘‘preclude a
determination that there [is] no ongoing parent-child
relationship . . . .’’ In re Juvenile Appeal (Anony-
mous), supra, 181 Conn. 646.
  In the present case, the respondent argues that the
court’s conclusion that Delilah has no present positive
memories of her is ‘‘belied by the substantial record
evidence that Delilah has many present positive memo-
ries of [her].’’11 In support of this contention, the respon-
dent relies on the following evidence: (1) when asked
by Hilario if she knew who the respondent was, Delilah
stated that the respondent was her ‘‘ ‘other mother,’ ’’
(2) Delilah did not have a time frame as to when she
last visited with the respondent but indicated that they
lived in another state, (3) Delilah stated that she last
spoke with the respondent when she was six years
old on ‘‘ ‘mommy’s phone’ ’’ (referring to Sara G.), (4)
Delilah sometimes discusses her memories of the
respondent with Lane but with no contexts or time
frames, and (5) Delilah stated that the respondent gave
her a lot of toys. We address each piece of evidence
in turn.
  As previously explained, in his addendum, Hilario
reported that, during his second interview with Delilah,
he had asked her if she knew who the respondent was,
and she stated that ‘‘[the respondent] is my other
mother.’’ (Internal quotation marks omitted.) The
respondent asserts that this evidence supports the con-
clusion that Delilah has present positive memories of
her. We are unpersuaded.
    That Delilah may recognize the respondent as her
‘‘ ‘other mother’ ’’ is not evidence of a present positive
memory of the respondent. The statement simply indi-
cates that Delilah may recognize who the respondent
is, not that she has any present memories of the respon-
dent that are positive in nature. Our case law instructs
that ‘‘[t]he ultimate question is whether the child has
some present memories or feelings for the natural par-
ent that are positive in nature.’’12 (Emphasis omitted;
internal quotation marks omitted.) In re Tresin J.,
supra, 334 Conn. 325. Thus, the respondent’s reliance on
Delilah’s statement that the respondent is her ‘‘ ‘other
mother’ ’’ does not support her assertion that Delilah
has present positive memories of her.13
  The addendum composed by Hilario also provided
that ‘‘Delilah did not have a time frame as to when she
had last visited with [the respondent] but indicated
that they lived in another state.’’ This evidence likewise
cannot reasonably be construed to be a present positive
memory. The evidence merely suggests that Delilah
could not remember when the respondent had visited
her last but that Delilah knew that the respondent lived
in a different state. Nothing in this evidence indicates
that Delilah has some present memories or feelings
toward the respondent that are positive in nature. We,
therefore, find the respondent’s reliance on this evi-
dence misplaced.
  Hilario also reported in his addendum that Delilah
stated that she last spoke with the respondent when
she was six years old on ‘‘ ‘mommy’s phone’ ’’ (referring
to Sara G.).14 Again, there is no evidence in the record
that this memory is positive in nature. We, thus, find
unavailing the respondent’s contention that Delilah has
a present positive memory of her last phone call with
the respondent.
   Similarly, evidence that Delilah ‘‘sometimes dis-
cusses her memories of [the respondent] with [Lane]
but with no contexts or time frames’’ does not support
the respondent’s contention that Delilah has present
positive memories of her because there is no evidence
in the record as to whether these memories are positive
in nature.
   Last, the respondent relies on evidence that ‘‘Delilah
also stated that [the respondent] gave her a lot of toys
. . . .’’ The respondent argues that ‘‘Delilah reveals that
she has a present memory that [the respondent] gave
her a lot of toys’’ and that, ‘‘[u]ndoubtedly, this is a
present positive memory of [the respondent].’’ The
respondent acknowledges, however, that ‘‘in this same
sentence, Delilah also recalled that [the respondent]
gave her a ‘bloody something,’ although the child did
not provide any clarifying details regarding this mem-
ory.’’ The respondent isolates Delilah’s statements and
argues that ‘‘some of Delilah’s memories of [the respon-
dent] are positive while others are ambiguous or nega-
tive. The mere fact that some of Delilah’s memories of
[the respondent] are ambiguous or negative does not
vitiate the fact that she has many present positive mem-
ories of [the respondent].’’
   Although we agree with the respondent’s contention
that not all of a child’s memories of the parent must
be positive in order for the court to conclude that there
is an ongoing parent-child relationship, we emphasize
that at least some of the child’s present memories or
feelings of the parent must be positive in nature. See,
e.g., In re Jessica M., supra, 217 Conn. 470 (‘‘[T]he
standard contemplates a relationship that has some
positive attributes. It is not unlikely that most parent-
child relationships in which state intervention is
required, including custody disputes incidental to
divorce, will exhibit signs of strain. While evidence of
a child’s ambivalent feelings toward a noncustodial par-
ent would not alone justify a finding that no ongoing
parent-child relationship exists, it is nevertheless rea-
sonable to construe this statutory ground for termina-
tion to require a finding that no positive emotional
aspects of the relationship survive.’’ (Internal quotation
marks omitted.)).
    When we review in context Delilah’s statement that
‘‘[the respondent] gave her a lot of toys and a ‘bloody
something’ when she was a baby,’’ we conclude that it
cannot reasonably be construed as a positive memory.
Hilario testified that Lane told him that ‘‘Delilah had
some memories of [the respondent], I believe, like get-
ting hit in the face with a brush . . . .’’ Sara G. likewise
averred that, during one therapy session in which she
was present, Delilah told her therapist that ‘‘[the respon-
dent] was mean to her, and that [the respondent] had
hit her in the mouth with [a] hairbrush and made her
mouth bleed and then took her to the store to buy her
toys. And then, after that incident, she refused to talk
about anything related to [the respondent].’’ Hilario also
reported in both his study and addendum that Delilah
indicated that the respondent was mean, and, at some
point, had pushed the petitioner down some stairs. The
petitioner also testified that, while he and the respon-
dent were living in San Diego, the respondent had
pushed him down a flight of stairs in the presence of
Delilah. We, therefore, conclude that this evidence does
not demonstrate that Delilah has a present positive
memory of the respondent.
  Our careful review of the record leads us to conclude
that the court could have reasonably concluded, on
the basis of the facts established and the reasonable
inferences drawn therefrom, that the cumulative effect
of the evidence was sufficient to justify its conclusion
that Delilah has no present positive memories of the
respondent. Accordingly, we will not disturb this con-
clusion.
                            II
  The respondent next claims that the court erred in
concluding that the interference exception did not apply
to preclude the petitioner from relying on § 45a-717 (g)
(2) (C) as a ground for termination. We disagree.
   The following additional procedural history is perti-
nent to our analysis of this claim. At the trial on the
petition to terminate the respondent’s parental rights,
the respondent argued that the interference exception
should apply and prohibit the petitioner from relying
on the lack of an ongoing parent-child relationship
between her and Delilah. In support of this argument,
the respondent relied on certain evidence presented at
trial. For example, evidence was presented that the
petitioner had filed a motion to modify the visitation
order, resulting in a court order, dated March 29, 2018,
providing that the respondent would be permitted to
visit Delilah ‘‘at the [petitioner’s] discretion following
proof of substance abuse counseling, completion of a
parenting course and reunification therapy.’’ Evidence
also was presented regarding a request made by the
respondent to visit with Delilah in March, 2018, and the
petitioner’s corresponding refusal to permit such a visit
based on his contention that it was not the respondent’s
visitation time. Testimony was heard regarding the peti-
tioner’s deployments and the respondent’s ability to
contact Delilah during those deployments. Evidence
also was admitted concerning whether the respondent
had the petitioner’s address in Connecticut in order to
send cards and gifts to Delilah and whether the peti-
tioner refused to provide the respondent with his
address. In his closing argument, the respondent’s coun-
sel argued that this evidence showed that the petitioner
had interfered with the respondent’s relationship with
Delilah.
   In its memorandum of decision, the court concluded
that the interference exception did not apply to the
facts of the case. The court found that the respondent’s
claims that the petitioner had interfered with her ability
to maintain an ongoing relationship with Delilah were
not credible. The court noted that it had taken into
consideration the petitioner’s 2017 and 2019 deploy-
ments and the effect that they may have had on the
respondent’s ability to visit with Delilah. The court also
pointed out that it had considered the respondent’s
assertion that she did not have the petitioner’s address,
which, she claimed, prevented her from contacting Deli-
lah and filing anything with the court. The court found
that this assertion was not credible and determined that
the respondent had been provided the petitioner’s new
address in 2017. Last, the court concluded that ‘‘the
fact that [the petitioner] has taken a hard line, requiring
[the respondent] to abide by the court orders does not
rise to the level of interference. The exchange of text
messages between [the respondent] and [the petitioner]
in 2018 . . . highlights [the petitioner’s] frustration and
concerns of accommodating the respondent’s efforts
to see her child. The text messages indicate [that the
respondent] had previously indicated she had planned
to see the child but did not follow through. [The peti-
tioner] expressed his concerns over [the respondent’s]
not having a [driver’s] license and the possible exposure
of his child to a stranger. [The petitioner’s] insisting
[that the respondent] follow the court-ordered visitation
schedule under these circumstances was not unreason-
able. . . . [The respondent] has done nothing to com-
ply with the court orders or seek to change the orders to
be in a position to see her daughter.’’ (Citation omitted.)
    We begin our analysis by briefly setting forth the
case law regarding what has become known as the
‘‘interference exception’’ to the no ongoing parent-child
relationship ground for termination. Recently, in In re
Jacob W., supra, 330 Conn. 754–69, our Supreme Court
clarified the parameters of the interference exception.
The interference exception, the court explained,
‘‘applies when the petitioner has engaged in conduct
that inevitably has led to the lack of an ongoing parent-
child relationship between the respondent parent and
the child. This exception precludes the petitioner from
relying on the lack of an ongoing parent-child relation-
ship as a basis for termination. Under these circum-
stances, even if neither the respondent parent nor the
child has present positive feelings for the other and,
even if the child lacks any present memories of the
respondent parent, the petitioner is precluded from
relying on § 45a-717 (g) (2) (C) as a basis for termina-
tion.’’ In re Jacob W., supra, 763–64. The ‘‘inquiry prop-
erly focuses not on the petitioner’s intent in engaging
in the conduct at issue, but on the consequences of
that conduct. In other words, the question is whether
the petitioner engaged in conduct that inevitably led to
a noncustodial parent’s lack of an ongoing parent-child
relationship. If the answer to that question is yes, the
petitioner will be precluded from relying on the ground
of no ongoing parent-child relationship as a basis for
termination regardless of the petitioner’s intent—or
not—to interfere.’’ (Internal quotation marks omitted.)
Id., 762.
    Further clarification of the interference exception
was provided in In re Tresin J., supra, 334 Conn. 331–33.
The court in that case opined that ‘‘the interference
exception is akin to the equitable doctrine of clean
hands . . . .’’ (Internal quotation marks omitted.) Id.,
332. It also made clear that the interference exception
‘‘is triggered only by the conduct of the petitioner rather
than that of a third party or some other external factor
that occasioned the separation.’’ Id. Then, the court
explained that ‘‘[t]he interference exception . . .
applies when the actions of the petitioner rendered
inevitable the initial lack of a relationship . . . .’’
(Emphasis omitted.) Id., 332 n.12.
   Our cases involving the interference exception dem-
onstrate that the exception does not apply if the actions
of the petitioner do not inevitably lead to the lack of
a relationship between the respondent and the child.
Compare id. (interference exception was inapplicable
where actions of petitioner did not render inevitable
lack of relationship between incarcerated respondent
father and child because lack of relationship occurred
several years before alleged interference by petitioner),
and In re November H., supra, 202 Conn. App. 134
(same), and In re Alexander C., 67 Conn. App. 417,
424–25, 787 A.2d 608 (2001) (interference exception
was inapplicable because, although child was placed
in foster care within days of birth, incarcerated respon-
dent father, rather than petitioner, created circum-
stances that caused and perpetuated lack of ongoing
parent-child relationship and because respondent made
no attempt to modify protective order barring contact
with child, which did not require extraordinary and
heroic efforts by respondent), aff’d, 262 Conn. 308, 813
A.2d 87 (2003), with In re Valerie D., 223 Conn. 492,
531–35, 613 A.2d 748 (1992) (interference exception
was applicable where department took temporary cus-
tody of child essentially upon birth and termination
hearing took place only few months later because find-
ing of lack of ongoing parent-child relationship was
inevitable in absence of extraordinary and heroic efforts
by incarcerated respondent mother), and In re Carla
C., supra, 167 Conn. App. 276 (interference exception
was applicable because, short of extraordinary and
heroic efforts by incarcerated respondent father, who
had filed numerous contempt motions in attempt to
enforce visits with child, petitioner mother was able to
completely deny father access to child by obtaining
order from prison precluding him from initiating com-
munication with her and child, discarding letters he
sent to child and filing motion to suspend child’s visita-
tion with father). Consequently, the respondent has the
burden of proving that the petitioner’s interference and
conduct caused her initial lack of relationship with
her child.
   In the present case, the respondent contends that the
interference exception should apply to preclude the
petitioner from relying on the ground of no ongoing
parent-child relationship to terminate her parental
rights because, according to the respondent, the peti-
tioner engaged in conduct that inevitably led to her lack
of an ongoing parent-child relationship with Delilah.
Specifically, the respondent contends that the peti-
tioner interfered with her relationship with Delilah by
(1) obtaining the March 29, 2018 court order effectively
barring her from having any visits with Delilah,15 (2)
refusing to allow the respondent to visit Delilah when
she traveled to Connecticut in March, 2018, (3) leaving
the respondent with ‘‘virtually no way to contact [the
petitioner] to arrange visits or speak with Delilah’’ dur-
ing the petitioner’s 2017 and 2019 deployments, and (4)
refusing to provide the respondent with his address.16
We address each instance of alleged interference in
turn and conclude that the actions of the petitioner did
not inevitably lead to the lack of an ongoing parent-
child relationship between the respondent and Delilah.
Cf. In re Jacob W., supra, 330 Conn. 763 (‘‘[t]he [interfer-
ence] exception . . . applies when the petitioner has
engaged in conduct that inevitably has led to the lack
of an ongoing parent-child relationship between the
respondent parent and the child’’).
   The respondent first contends that the petitioner’s
procurement of the March 29, 2018 court order inevita-
bly led to the lack of an ongoing parent-child relation-
ship between her and Delilah. As previously described,
the March 29, 2018 court order provides that ‘‘[the peti-
tioner] shall maintain sole legal and physical custody
of the minor child Delilah . . . . [The respondent] shall
have access at the [petitioner’s] discretion following
proof of substance abuse counseling, completion of a
parenting course and reunification therapy.’’ According
to the respondent, the order ‘‘effectively barred [her]
from having any visits with Delilah’’ because, ‘‘even if
[she] completed these services, the [petitioner] would
still have unfettered discretion to deny visitation . . .
for any reason, or for no reason at all.’’ (Emphasis
added.) We are not persuaded that the March 29, 2018
court order required ‘‘ ‘extraordinary and heroic
efforts’ ’’ by the respondent in order to maintain an
ongoing parent-child relationship with Delilah. In re
Carla C., supra, 167 Conn. App. 273. We find it signifi-
cant that, unlike in In re Carla C., the order did not
bar the respondent from visiting with Delilah, speaking
with her by phone, or sending her letters or gifts in
the mail. See id., 253–56 (lack of ongoing parent-child
relationship was inevitable where petitioner mother
obtained order from prison in which respondent father
was incarcerated barring him from all oral or written
communication with her and child, discarded cards and
letters he sent to child and obtained court order sus-
pending his visitation with child pending outcome of
proceedings on petition to terminate father’s parental
rights). Furthermore, the respondent produced no cred-
ible evidence that she engaged in the services pre-
scribed by the court order or sought to modify the order
prior to the filing of the termination petition. Compare
id., 273 (interference exception applied where respon-
dent filed number of motions for contempt against peti-
tioner seeking to enforce his visitation time with child
because, ‘‘short of extraordinary and heroic efforts by
the respondent . . . petitioner was able to completely
deny him access to [child]’’ (internal quotation marks
omitted)), with In re Alexander C., supra, 67 Conn.
App. 425 (interference exception did not apply where
respondent made no attempt to modify court order
prohibiting him from contacting child to one of super-
vised visitation, as it did not require extraordinary and
heroic effort to take affirmative step of attempting to
modify protective order). We are also unpersuaded by
the respondent’s attempt to equate the petitioner’s insis-
tence that the respondent abide by the court order with
the respondent’s actions in In re Carla C., supra, 273.
In In re Carla C., the respondent refused to facilitate
visits with the petitioner as required by the court’s cus-
tody order and never told the minor child that the peti-
tioner was her father or showed her photographs of
the petitioner. See id. There is no evidence in the present
case that the petitioner engaged in any such conduct.
   We also disagree with the respondent’s assertion that
the petitioner interfered with her relationship with Deli-
lah by refusing to let her visit with Delilah when she
was in Connecticut in March, 2018. The court, in its
memorandum of decision, found that, in refusing to
permit visitation on this particular occasion, it was not
unreasonable for the petitioner to insist that the respon-
dent follow the court-ordered visitation schedule that
was in place at the time. In so doing, the court specifi-
cally acknowledged the petitioner’s concerns and frus-
trations over the respondent’s failure to follow through
with previously planned visits, her lack of a driver’s
license and possible exposure of his child to a stranger.
Because she failed to follow the court-ordered visitation
schedule, we find unavailing the respondent’s assertion
that the petitioner interfered with her ability to have
and maintain a relationship with Delilah.
   The respondent also contends that the petitioner
interfered with her relationship with Delilah because,
‘‘when the [petitioner] was deployed at sea for six
months in 2017 and again in 2019, [she] had virtually
no way to contact the [petitioner] to arrange visits or
speak with Delilah.’’ The court specifically noted that
it had taken into consideration the petitioner’s 2017 and
2019 deployments and the effect they may or may not
have had on her ability to visit with Delilah and found
that her claims were not credible.
   Last, the respondent argues that, by refusing to pro-
vide her with his address, the petitioner interfered with
her ability to maintain an ongoing parent-child relation-
ship with Delilah. In her reply brief, the respondent
contends that ‘‘the trial court’s finding that [the respon-
dent] lacked credibility when she testified that the [peti-
tioner] refused to provide her with his address is clearly
erroneous.’’ The court, however, explained that it had
‘‘considered the [respondent’s] claim that she did not
have [the petitioner’s] address in order to contact the
child or the ability to file anything in court concerning
the child and further finds those claims not creditable.
[The respondent] was provided with [the petitioner’s]
new address in 2017.’’ An email from the petitioner to
the respondent, dated July 14, 2017, was entered into
evidence at trial. In the email, the petitioner informed
the respondent of his new address. Thus, because there
is evidence in the record to support the court’s factual
finding, we will not disturb this finding on appeal. See
In re Jacob W., supra, 330 Conn. 770 (‘‘Appellate review
of a trial court’s findings of fact is governed by the
clearly erroneous standard of review. . . . A finding
of fact is clearly erroneous when there is no evidence
in the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ (Internal quo-
tation marks omitted.)).
   While we reiterate that the court did not find credible
the evidence the respondent proffered in support of
her interference claims, we also observe that the
respondent presented no evidence whatsoever with
respect to the quality and nature of her relationship
with Delilah before the petitioner allegedly sought to
interfere with it. Unlike the respondents in In re Valerie
D. and In re Carla C., who did not have a fair opportu-
nity to begin and develop a relationship with their child,
the respondent had custody of Delilah for the first three
years of her life, had court-ordered visitation in the
years since the original judgment transferred custody
to the petitioner and the opportunity to maintain con-
tact and a relationship through telephone calls, letters
and gifts, even after she moved to California in 2018.
Moreover, the court specifically found that the respon-
dent made minimal effort to maintain a relationship
with Delilah, a finding that is supported by the petition-
er’s testimony that the respondent had failed to follow
through with scheduled visitations and, by 2018, had
attempted only once to schedule a visit with Delilah.
    We conclude that the respondent has failed to meet
her burden of showing that the actions of the petitioner
rendered inevitable the lack of a relationship between
her and Delilah. As the court found by clear and con-
vincing evidence, there was minimal effort on the
respondent’s part to maintain a relationship with the
child. See In re Alexander C., supra, 67 Conn. App. 424
(‘‘[T]he respondent, rather than the [petitioner], created
the circumstances that caused and perpetuated the lack
of an ongoing relationship between the respondent and
[the child]. . . . It was the respondent’s action, which
resulted in his incarceration, that occasioned his sepa-
ration from the child.’’ (Citation omitted.)).
  In light of the court’s conclusion that the respondent
made minimal efforts to maintain a relationship with
Delilah and because the respondent failed to prove that
the petitioner’s conduct, rather than her own conduct,
rendered inevitable the lack of a relationship between
her and Delilah, we conclude that the court properly
determined that the interference exception was inappli-
cable in the present case.
                            III
   The respondent also argues that the court improperly
concluded that allowing additional time for the reestab-
lishment of the parent-child relationship would be detri-
mental to Delilah’s best interests. We disagree.
   In its memorandum of decision, the court concluded
that further time for the reestablishment of a parent-
child relationship between Delilah and the respondent
would be detrimental to Delilah’s best interests. The
court explained: ‘‘Delilah has no present positive memo-
ries of [the respondent], and her memories are not of
pleasant things. Delilah has not had an in-person visit
with [the respondent] since 2017, and therefore no rela-
tionship that ordinarily develops as a result of the parent
having met the physical, emotional, moral and educa-
tional needs of the child. Delilah does not recognize
[the respondent’s] voice on the phone and refers to her
as her ‘other mother.’ Delilah has no relationship with
[the respondent]. The [advanced practice registered
nurse, Lane], with whom Delilah has received her
behavioral treatment since 2018, stated [that] Delilah
could experience emotional distress if there is contact
between [the respondent] and Delilah because it has
been so long since they have seen each other. Therefore,
the court also finds by clear and convincing evidence
that to allow further time for the reestablishment of
the parent-child relationship would be detrimental to
the best interests of Delilah.’’
   As previously noted, termination of parental rights
pursuant to § 45a-717 (g) (2) (C) requires the court to
find that ‘‘there is no ongoing parent-child relationship
. . . and to allow further time for the establishment or
reestablishment of the parent-child relationship would
be detrimental to the best interests of the child . . . .’’
Thus, this ground for termination ‘‘requires the trial
court to make a two-pronged determination. First, there
must be a determination that no parent-child relation-
ship exists; and second, the court must look into the
future and determine whether it would be detrimental
to the child’s best interests to allow time for such a
relationship to develop.’’17 In re Juvenile Appeal (84-
3), 1 Conn. App. 463, 479, 473 A.2d 795, cert. denied, 193
Conn. 802, 474 A.2d 1259 (1984). ‘‘Although a petitioner
must establish both prongs by clear and convincing
evidence, and, accordingly, a petition may fail under
either prong, the inquiries under the two prongs are
intertwined. That is, logic dictates that the question
of whether it would be detrimental to the children’s
interests to allow further time for the development of
a parent-child relationship will depend to some extent
on the findings made and reasoning employed by the
trial court in resolving whether there was an ongoing
parent-child relationship.’’ In re Jacob W., supra, 330
Conn. 769–70.
   In the present case, the respondent argues that the
court, in concluding that to allow further time for the
reestablishment of the parent-child relationship would
be detrimental to Delilah’s best interests, improperly
relied on Lane’s statement that ‘‘Delilah could experi-
ence emotional distress if there is contact between [her
and the respondent] because it has been so long since
they have seen each other.’’ Specifically, the respondent
contends that Lane’s ‘‘statement that visitation could
result in emotional distress is entirely speculative and
lacks any probative value. . . . Lane’s statement
means only that there is a possibility, rather than a
probability, that the child could experience distress if
she has contact with [the respondent]—in other words,
less than a 50-50 chance. . . . Thus, Lane’s statement
is insufficient to support the trial court’s finding that
additional time is contrary to Delilah’s best interests
by clear and convincing evidence.’’18 (Emphasis in origi-
nal.) In support of this argument, the respondent relies
on Aspiazu v. Orgera, 205 Conn. 623, 632, 535 A.2d 338
(1987), for the proposition that ‘‘[a]ny expert opinion
that describes a condition as possible or merely fifty-
fifty is based on pure speculation.’’ (Internal quotation
marks omitted.)
   We note that ‘‘[c]ourts are entitled to give great weight
to professionals in parental termination cases.’’ (Inter-
nal quotation marks omitted.) In re Shane M., 318 Conn.
569, 590, 122 A.3d 1247 (2015). We also note that, in
addition to Lane’s statement that ‘‘Delilah could experi-
ence emotional distress if there is contact between [the
respondent] and Delilah because it has been so long
since they have seen each other,’’ other evidence was
admitted at trial that supports the court’s conclusion
that allowing further time for the development of a
parent-child relationship would be contrary to Delilah’s
best interests. For example, both the study and the
addendum prepared by the department, which were
admitted into evidence at trial, recommended that the
parental rights of the respondent as to Delilah be termi-
nated and that Sara G. be allowed to adopt Delilah.
   Evidence also was presented at trial that Delilah has
negative memories of or feelings toward the respon-
dent. See In re Jacob W., supra, 330 Conn. 771–72 (deem-
ing negative feelings that children had expressed
toward respondent relevant in determining whether
allowing more time to reestablish parent-child relation-
ship would be detrimental to best interests of children).
Specifically, evidence was admitted at trial that Delilah
had stated that the respondent was mean to her and,
at one point, had pushed the petitioner down some
stairs. Further evidence indicated that Delilah had
reported that the respondent had hit her in the face
with a hairbrush and had given her a ‘‘ ‘bloody some-
thing’ . . . .’’ According to Sara G.’s testimony, during
one therapy session in which she was present, Delilah
told her therapist that ‘‘[the respondent] was mean to
her, and that she had hit her in the mouth with [a]
hairbrush and made her mouth bleed . . . .’’
   The respondent has not claimed or presented evi-
dence that she ever attempted to have the March 29,
2018 order modified, nor has she presented evidence
that she sought to comply with the order by engaging
in substance abuse counseling, a parenting course, or
reunification therapy.19 See In re Jacob W., supra, 330
Conn. 773 (deeming whether respondent has attempted
to modify protective order precluding respondent from
visiting children relevant to whether additional time to
reestablish parent-child relationship would be detri-
mental to best interests of children).
   Evidence also was presented that, at various times,
Delilah has referred to the respondent as her father’s
sister, her ‘‘ ‘other mother,’ ’’ and her grandmother.20
The court found that Delilah has no relationship with
the respondent. Additional evidence was presented that
Delilah has resided with the petitioner, Sara G., and her
siblings since 2015. Evidence was admitted at trial that
the petitioner and Sara G. are meeting Delilah’s needs.
The court found that Delilah refers to Sara G. as her
mother. See In re Juvenile Appeal (Anonymous),
supra, 181 Conn. 646 (explaining that because best inter-
ests of child are controlling in determining whether
to allow time for development of ongoing parent-child
relationship, evidence as to child’s relationship with
foster parents and their availability and suitability as
adoptive parents is clearly relevant); see also In re
Jonathon G., supra, 63 Conn. App. 526 (deeming fact
that child had bonded with his maternal grandparents
and was making progress with them relevant in conclud-
ing whether it was in child’s best interest to allow fur-
ther time to establish parent-child relationship). Fur-
thermore, ‘‘[t]his court has repeatedly recognized that
stability and permanence are necessary for a young
child’s healthy development.’’ (Internal quotation marks
omitted.) In re Jacob W., supra, 330 Conn. 774.
   We thus conclude, on the basis of our thorough
review of the record, that there is sufficient evidence
in the record to support the trial court’s conclusion that
to allow further time for the reestablishment of the
parent-child relationship would be detrimental to Deli-
lah’s best interests.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** August 24, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Although § 45a-717 (g) was the subject of technical amendments in 2019;
see Public Acts 2019, No. 19-189, § 10; those amendments have no bearing
on the merits of this appeal. In the interest of simplicity, we refer to the
current revision of the statute.
   2
     The respondent also has two children from a previous marriage.
   3
     Delilah is the only child born of the petitioner and the respondent’s
relationship.
   4
     Neither the respondent nor the petitioner was represented by counsel
during the March 29, 2018 hearing.
   5
     At the trial on the petition to terminate the respondent’s parental rights,
the respondent testified that she was not aware of the March 29, 2018 court
date and had learned of the scheduled hearing only after it already had
occurred. According to the respondent, she was in Connecticut the week
of March 29, 2018, but only to visit Delilah.
   In its memorandum of decision, the court found that the respondent’s
testimony that she was unaware of the court date was not credible given
the fact that she ‘‘ ‘just happened’ ’’ to be in Connecticut at the time of
the hearing. On appeal, the respondent does not contest the propriety of
this finding.
   6
     Both the petitioner and the respondent were represented by counsel
during the trial on the petition to terminate the parental rights of the respon-
dent.
   7
     The court also took judicial notice of the New London Regional Children’s
Probate Court file.
   8
     The court must consider: ‘‘(1) The timeliness, nature and extent of ser-
vices offered, provided and made available to the parent and the child by
a child-placing agency to facilitate the reunion of the child with the parent;
(2) the terms of any applicable court order entered into and agreed upon
by any individual or child-placing agency and the parent, and the extent to
which all parties have fulfilled their obligations under such order; (3) the
feelings and emotional ties of the child with respect to the child’s parents,
any guardian of the child’s person and any person who has exercised physical
care, custody or control of the child for at least one year and with whom
the child has developed significant emotional ties; (4) the age of the child;
(5) the efforts the parent has made to adjust such parent’s circumstances,
conduct or conditions to make it in the best interest of the child to return
the child to the parent’s home in the foreseeable future, including, but not
limited to, (A) the extent to which the parent has maintained contact with
the child as part of an effort to reunite the child with the parent, provided
the court may give weight to incidental visitations, communications or contri-
butions and (B) the maintenance of regular contact or communication with
the guardian or other custodian of the child; and (6) the extent to which a
parent has been prevented from maintaining a meaningful relationship with
the child by the unreasonable act or conduct of the other parent of the
child, or the unreasonable act of any other person or by the economic
circumstances of the parent.’’ General Statutes § 45a-717 (i).
   9
     The respondent also claims that the court improperly determined, pursu-
ant to § 45a-717 (g) (2) (A), that she had abandoned Delilah. We note that,
‘‘[i]n the present case, for the respondent to prevail, [she] must successfully
challenge both of the bases of the judgment terminating [her] parental rights.
. . . If either of the grounds on which the trial court relied are upheld on
appeal, the termination of parental rights must stand.’’ (Citation omitted;
internal quotation marks omitted.) In re Lukas K., 120 Conn. App. 465, 484
n.11, 992 A.2d 1142 (2010), aff’d, 300 Conn. 463, 14 A.3d 990 (2011). Because
we conclude that the court did not err in terminating the respondent’s
parental rights based on the lack of an ongoing parent-child relationship
between her and Delilah, we do not address whether the court erred in
terminating her parental rights based on abandonment.
    10
       Although In re Juvenile Appeal (Anonymous), supra, 177 Conn. 648,
concerned General Statutes § 17-43a, the predecessor of General Statutes
§ 17a-112, rather than § 45a-717, it and other cases concerning § 17a-112
are pertinent to our understanding of § 45a-717. ‘‘Because the provisions
governing the termination of parental rights under § 17a-112, which governs
petitions regarding children previously committed to the custody of the
department, and § 45a-717, which is the correspondent statute for proceed-
ings in the Probate Court that governs such petitions brought by private
parties . . . are virtually identical, case law applying either statute is
instructive in termination of parental rights cases.’’ (Citation omitted; inter-
nal quotation marks omitted.) In re Tresin J., supra, 334 Conn. 324 n.8; see
also In re Jessica M., supra, 217 Conn. 468 n.6 (explaining that prior cases
construing no ongoing parent-child relationship ground for termination
found within § 17-43a were applicable to no ongoing parent-child relation-
ship ground for termination found within General Statutes § 45-61f, now
codified at § 45a-717, as statutory language is identical and each statute
‘‘was enacted by [P.A. 74-164], and nothing in the legislative history suggests
that they should be construed differently’’); In re Carla C., supra, 167 Conn.
App. 257 n.12 (‘‘[t]his court has applied the same analytical framework to
petitions to terminate parental rights pursuant to §§ 17a-112 and 45a-717,
the relevant language of which is nearly identical’’ (internal quotation
marks omitted)).
    11
       The respondent also contends that, by noting that ‘‘Delilah has not
had an in-person visit with [the respondent] since 2017, and therefore no
relationship that ordinarily develops as a result of the parent having met
the physical, emotional, moral and educational needs of the child,’’ the trial
court ignored our Supreme Court’s holding in In re Jacob W., supra, 330
Conn. 757, which explained that the court had ‘‘explicitly rejected a literal
interpretation of the statute, which defines the relationship as one that
ordinarily develops as a result of a parent having met on a continuing day-
to-day basis the physical, emotional, moral and educational needs of the
child . . . .’’ (Internal quotation marks omitted.) We disagree.
    Although the trial court noted that ‘‘no relationship that ordinarily devel-
ops as a result of the parent having met the physical, emotional, moral and
educational needs of the child’’ existed between Delilah and the respondent,
it went on to conclude in its memorandum of decision that ‘‘Delilah has no
present positive memories of [the respondent], and her memories are not
of pleasant things.’’ Thus, the trial court clearly did not ignore the holding
of our Supreme Court in In re Jacob W., as the respondent suggests. See
In re Jacob W., supra, 330 Conn. 757 (‘‘The ultimate question is whether
the child has some present memories or feelings for the natural parent that
are positive in nature. . . . [W]e have explicitly rejected a literal interpreta-
tion of the statute, which defines the relationship as one that ordinarily
develops as a result of a parent having met on a continuing, day-to-day basis
the physical, emotional, moral and educational needs of the child.’’ (Citations
omitted; internal quotation marks omitted.)).
    12
       The respondent contends that ‘‘positive’’ means ‘‘explicitly laid down;
express; direct; explicit; precise; specific’’ or ‘‘absolute; real; existing in fact
or by the presence of something and not by its absence.’’ We disagree.
‘‘Positive,’’ as used in the context of our cases concerning the no ongoing
parent-child relationship ground for termination, means ‘‘having a good
effect . . . favorable’’ or ‘‘marked by optimism.’’ Merriam-Webster Online
Dictionary, available at https://www.merriam-webster.com/dictionary/posi-
tive (last visited August 19, 2022). For example, in In re Juvenile Appeal
(84-6), supra, 2 Conn. App. 709, this court explained that the term ‘‘for,’’
as used in the phrase ‘‘no present memories or feelings for the natural
parent,’’ means ‘‘what is said or felt in favor of someone or something: pro.’’
(Emphasis added; internal quotation marks omitted.) This court went on to
explain that ‘‘the phrase ‘feelings for the natural parent’ refers to feelings
of a positive nature. It does not encompass . . . extreme, psychologically
corrosive and destructive feelings.’’ Id. Thus, if ‘‘positive’’ meant ‘‘express,’’
‘‘absolute,’’ or ‘‘real’’ as the respondent contends, then ‘‘positive feelings’’
would encompass even psychologically corrosive and destructive feelings.
Because this court previously has made clear that such feelings cannot
properly be characterized as ‘‘positive feelings’’ necessary to show an ongo-
ing parent-child relationship, we decline to apply the definition of ‘‘positive’’
that the respondent suggests.
   13
      The respondent also notes that ‘‘there is no evidence that Delilah had
any difficulty with the notion that she has two mother figures in her life:
[the respondent], her biological mother, and Sara G., her custodial mother.
See In re Caleb P., [53 Conn. Supp. 329, 346, 113 A.3d 507 (2014)] (finding
that [respondent] father maintained an ongoing parent-child relationship
with his child where the child ‘did not have any difficulty in the notion that
he has two daddies’).’’
   In In re Caleb P., which is not binding precedent on this court, the trial
court concluded that the child ‘‘ha[d] present memories or feelings for his
father. He did not have any difficulty in the notion that he has two daddies.’’
In re Caleb P., supra, 53 Conn. Supp. 346. In the present case, evidence that
Delilah acknowledges two mother figures in her life does not obviate the
court’s conclusion that she has no present positive memories or feelings
for the respondent. We, thus, find the respondent’s reliance on In re Caleb
P. unavailing.
   14
      Evidence was presented at trial as to a phone conversation between
the respondent and Delilah. Sara G. testified that the phone call lasted only
thirty seconds and that, at its conclusion, Delilah referred to the respondent
as her grandmother.
   15
      The respondent also contends that the petitioner obtained the March
29, 2018 visitation order ‘‘by means of his fraud upon the court.’’ Specifically,
the respondent argues that, during the hearing, the petitioner made several
material misrepresentations to the court on which the court relied. According
to the respondent, the petitioner’s false and misleading statements are rele-
vant to the issue of interference because ‘‘the interference exception is akin
to the equitable doctrine of clean hands . . . .’’ (Internal quotation marks
omitted.) In re Tresin J., supra, 334 Conn. 332.
   The respondent, however, never filed a timely appeal from the March 29,
2018 postjudgment order modifying visitation that she now alleges was
obtained by fraud. Nor did she file a motion to open the order within the
requisite four month period. See General Statutes § 52-212a; Practice Book
§ 17-4 (a). As a result, the respondent cannot now mount a collateral attack
on the March 29, 2018 order. See In re Teagan K.-O., 212 Conn. App. 161,
182, 274 A.3d 985 (explaining that failure to appeal from order precluded
respondent from launching collateral attack on order in later proceedings),
cert. denied, 343 Conn. 934, 276 A.3d 974 (2022), and cert. denied, 343 Conn.
934, 276 A.3d 974 (2022); see also In re Ja’Maire M., 201 Conn. App. 498,
505, 242 A.3d 747 (2020) (‘‘We will not . . . review claims that are collateral
attacks on prior judgments. With regard to the statutory scheme set forth
in § [45a-717], the child’s need for stability places an emphasis on the need
for litigants to follow proper procedural avenues in order to obtain review.’’),
cert. denied, 336 Conn. 911, 244 A.3d 563 (2021); In re Stephen M., 109 Conn.
App. 644, 664, 953 A.2d 668 (2008) (‘‘[t]he best interests of the children,
especially their interests in family stability and permanency, support the
conclusion that findings in earlier child welfare proceedings cannot be
attacked collaterally in later proceedings’’).
   As our precedent recognizes, the relationship between a parent and child
is premised on a parent, including a noncustodial parent, exercising her
right and responsibility to cultivate and nurture that relationship. That
includes taking a timely appeal of or filing a timely motion to open and/
or modify an adverse judgment precisely because of the long established
principle that time is of the essence in the life of a child. In the absence of
a modification of an otherwise valid judgment that presumably was premised
on the finding that it was in the best interests of the child, it was incumbent
upon the respondent to comply with whatever orders were required for her
to cultivate, maintain, and nurture that relationship. As such, a collateral
attack on a prior judgment as a defense to the termination petition is not
only impermissible but does not remedy the time lost in the life of the child
and the relationship that could and should have been developed due to the
failure to seek a timely modification of an allegedly fraudulent judgment.
   16
      The respondent also argues that the court applied an incorrect legal
test in determining whether the interference exception should apply.
According to the respondent, ‘‘[t]he trial court’s memorandum of decision
improperly focuse[s] on the [petitioner’s] intentions in refusing [to] allow
the [respondent] to visit with Delilah and, thus, erred as a matter of law.’’
   Although the court noted in its memorandum of decision that ‘‘[the peti-
tioner’s] insisting [that the respondent] follow the court-ordered visitation
schedule under these circumstances was not unreasonable,’’ the court also
noted that ‘‘[the respondent’s] last in-person visit with Delilah was in Febru-
ary of 2017. The court note[d] that [the petitioner’s] and [the respondent’s]
relationship [was] difficult, but the fact that [the petitioner] ha[d] taken a
hard line, requiring [the respondent] to abide by the court orders does not
rise to the level of interference.’’
   Whether the court applied an incorrect legal test is a question of law over
which we exercise plenary review. See In re Jacob W., supra, 330 Conn.
754 (‘‘We first consider whether . . . the trial court applied an incorrect
legal test to determine whether the petitioner had proven by clear and
convincing evidence the lack of an ongoing parent-child relationship.
Because that question presents a question of law, our review is plenary.’’).
‘‘[W]e read an ambiguous trial court record so as to support, rather than
contradict, its judgment. . . . We have repeatedly stated that it is the appel-
lant’s responsibility to provide an adequate record for review. . . . [W]here
the factual or legal basis of the trial court’s decision is unclear, the appellant
should file a motion for articulation pursuant to Practice Book § [66-5]. . . .
In the absence of such action by the [appellant], we must presume that the
trial court considered all the facts before it and applied the appropriate
legal standards to those facts.’’ (Citations omitted; internal quotation marks
omitted.) Walton v. New Hartford, 223 Conn. 155, 164–65, 612 A.2d 1153
(1992). Although the court characterized the reasonableness of the petition-
er’s conduct, it did so in reference to the court orders governing the parame-
ters of the respondent’s visitation rights, suggesting its acknowledgment of
the inapplicability of the interference exception in the context of third-party
actions as well as the respondent’s own conduct in needing to comply with
those orders. Given that record, we presume that the court applied the
appropriate legal standard.
   17
      Although our Supreme Court in In re Tresin J. did not say so explicitly,
it clarified that the second prong—whether it would be detrimental to the
child’s best interests to allow time for such a relationship to develop—is
part of the adjudicatory phase rather than the dispositional phase. See In
re Tresin J., supra, 334 Conn. 326–27 (‘‘[T]he proper legal test to apply when
a petitioner seeks to terminate a parent’s rights on the basis of no ongoing
parent-child relationship . . . is a two step process. In the first step, a
petitioner must prove the lack of an ongoing parent-child relationship by
clear and convincing evidence. . . . If, and only if, the petitioner has proven
a lack of an ongoing parent-child relationship does the inquiry proceed to
the second step, whereby the petitioner must prove by clear and convincing
evidence that to allow further time for the establishment or reestablishment
of the relationship would be contrary to the best interests of the child. Only
then may the court proceed to the disposition phase.’’ (Emphasis added;
internal quotation marks omitted.)).
   18
      The respondent also contends that ‘‘the fact that Delilah has many
present positive memories of [the respondent] indicates that allowing addi-
tional time is not contrary to Delilah’s best interests.’’ In part I of this
opinion, we concluded that the court did not err in determining that Delilah
had no present positive memories of the respondent. We, therefore, are
unpersuaded by the respondent’s contention.
   19
      In her appellate brief, the respondent notes that she will not be allowed
to visit with Delilah until and unless she successfully moves to modify the
March 29, 2018 court order. As previously noted, however, no evidence
was presented that the respondent has sought to challenge the order since
its issuance.
   20
      The respondent also contends that, ‘‘even if [she] is eventually allowed
to resume her visits with Delilah, and these visits result in some emotional
distress for Delilah, this is not enough, standing alone, to establish that
allowing further time for the reestablishment of the parent-child relationship
would not be in Delilah’s best interests.’’ The respondent relies on In re
Zakai F., 336 Conn. 272, 306 n.21, 255 A.3d 767 (2020), which, she argues,
‘‘strongly suggested that such evidence would not be sufficient, by itself, to
show that reinstatement is not in the child’s best interests.’’
   We find the respondent’s reliance on In re Zakai F. unavailing. The present
case is procedurally distinct from In re Zakai F., which involved a motion
for reinstatement of guardianship rights. See id., 275. The present case
involves a petition for the termination of parental rights. Thus, unlike In re
Zakai F., in the present case, there is no presumption regarding what is in
the best interests of the child. See id., 306 (‘‘we conclude that a third party
seeking to rebut the presumption that reinstatement of guardianship rights
to a parent who has never been found to be unfit is in the best interests of
the child must do so by clear and convincing evidence’’).